DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Status of the claims:  Claims 1,3-23,27-38,40-55 and 57-79 are currently pending.  
Priority:  This application has PRO 62/479,023 (03/30/2017).
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-23, 27-38,40-55 and 57-79 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (WO 2009/012343).


    PNG
    media_image1.png
    642
    584
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    211
    746
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    459
    655
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    479
    652
    media_image4.png
    Greyscale

where the wells of the barcoded array are formed on a glass slide substrate ([00125]: “the barcoded array illustrated in Figure 9 is manufactured on a supporting glass slide including wells”).  One of ordinary skill in the art following the teaching of Fan and utilizing well-known techniques and devices such as microtiter well plates would readily arrive at the claimed invention as amended including a substrate with a top plate having perforations similar to that shown in Fan Figure 9.   Thus one of ordinary skill in the art following the teaching of Fan would utilize a substrate and top place with perforations in producing an assay to facilitate detection of labelled candidate molecules and arrive at the claimed invention.
	Regarding claim 3, wherein each well exposes three different portions of each of the paths, Fan teaches such a configuration in Example 7, Fig. 19, such that one of ordinary skill in the art would consider utilizing three different portions or channels in detection.
	Regarding claim 4, wherein the paths on the solid substrate change direction a plurality of times to form a serpentine pathway, Fan teaches such as configuration ([00122]; Fig. 8) and one of ordinary skill in the art would consider such an arrangement and arrive at the claimed invention.
Regarding claim 5, Fan teaches ends of each path as near one edge and the other end near the other edge of the substrate (Figure 1, 8, 13, 20).  
Regarding claim 6, Fan teaches a “blank control O” ([0169]-[0171], Figure 15: “O”).

Regarding claim 8, Fan teaches a channel width of 20 um ([0041], Figure 8).
Regarding claim 21, Fan teaches a rectangular substrate depicted in Figures 1, 8 and 9.
Regarding claim 22, Fan teaches a glass slide substrate at [0042], [0099], [0118].
Regarding claim 23, Fan teaches coating the substrate with polylysine ([0162], [0188]).
Regarding claims 24-29, Fan teaches the claimed bottom/top plate configuration in Figure 13 and [0161].
Regarding claims 30-35, Fan teaches the claimed mold-substrate configuration formed from an elastomer including flowing labelled candidate molecules in Figure 13 and [0161].
Regarding claims 36-37, Fan teaches forming wells prior to loading the candidate molecules ([0161]-[0164]).  ).  Fan teaches conjugation to the solid support in different configurations and orders ([00170] “Before the DEAL assay, the capture antibodies were conjugated to DNA oligomer”; [00233]) and one of ordinary skill in the art would consider rearranging such routine steps in the assay method taught by Fan.
Regarding claims 39-42, Fan teaches adding agents to the assay including an imaging agent such as fluorescent label for detection in the wells ([0111]-[0117]).
Regarding claims 43-45, Fan teaches detecting an imaging agent such as fluorescent label for detection in the wells ([0111]-[0117]) and a fluorescence scanner (Figure 2, [0121]) including plotting the fluorescence (Figure 3, 15; [0171]).
Regarding claims 50-55, Fan teaches a labelling an antibody with a fluorophore ([0085], [0091]).
Regarding claims 56, Fan teaches detecting different concentration ranges by using variable DEAL ([0138]-[0139], [0168]-[0176]).

Regarding claim 60, Fan teaches a label and substrate oligomers are ssDNA ([0142]).
Regarding claims 61-64, Fan teaches a labelled molecule with a scaffold molecule comprising streptavidin ([0087], [0089], [0137], [0178], [0214], [0233]).
Regarding claims 67 and 68 relating to succinimide and hydrazide chemistry to form a 5’-aminated oligonucleotide, Fan stated at [0133]: DEAL is “described in U.S. patent application Serial No. 11/888,502 herein incorporated by reference in its entirety” which published as US20090017455 which teaches the succinimide and hydrazide chemistry modification of 5′-aminated oligonucleotide at [0149].  
Regarding claims 69-71 relating to the number of paths, Fan teaches 20 parallel microchannels ([0104]).
Regarding claims 72-74 relating to the number of candidate molecules, Fan teaches detection of 20 and 50 targets ([0150]).
The technical differences among these claims and the teaching of Fan is within the skill of one of ordinary skill in the art.  
Regarding claims 9, 10, and 12’s limitations relating to “paths have a pitch of” about 1.5-3 or 2 times the width or 100 um, Fan teaches 300 um pitch with 20 um channel width ([0149]-[0150]).  Pitch is presumed to be the distance between paths/channels and such a determination of the optimal pitch is within the ability of one skilled in the art.  
Regarding claim 11, Fan teaches the channel width in a range of 0.5 um to 1 cm ([0118]) and an example of 20 um ([0041], Figure 8).  Thus, Fan teaches a range encompassing the claim, and a determination of the optimal width is within the ability of one skilled in the art in the course of producing the most effective device.  

Regarding claims 15-20 and the limitations relating to dimensions of lines that cross each well, these are depicted in Figures 7 and 8 and described at [0121]-[0122] and size is also described at [0104].  Although Fan does not teach the specific line crossings, one of ordinary skill in the art would readily optimize such a parameter to improve detection and arrive at the claimed invention.
Regarding claim 38, one of ordinary skill in the art in view of the teaching of Fan would arrive at the claimed invention through routine technical modifications such as rearranging the steps of adding the labelled candidate molecules.
Regarding claim 46, Fan teaches varied spatial location of detection ([0069], [0138], [0147]-[0148]) such that one of ordinary skill in the art would optimize the detection and arrive at the claimed invention of the middle third of paths in the well.  
Regarding claim 47-49 relating to measuring the imaging agent through techniques such as averaging , Fan teaches adding agents to the assay including an imaging agent such as fluorescent label for detection in the wells ([0111]-[0117]) and performing a “large numbers of measurements to be carried out in a relatively small microfluidics channel” ([0143], [0210], [0216]) using a commercial laser scanner ([0095], Figure 9, 15, 16) which one of ordinary skill in the art would implement with signal averaging to improve signal-to-noise.  
Regarding claim 65-66, Fan teaches a labelled molecule with a scaffold molecule comprising streptavidin ([0087], [0089], [0137], [0178], [0214], [0233]) which one of ordinary skill in the art would consider modifying to include multiple such molecules attached through routine optimization to maximize sensitivity of detection.

Regarding claim 77, Fan teaches wherein the binding characteristic is the binding affinity of the assay molecule for the candidate molecules ([00234 ]: “Detection of human cytokine proteins prepared at different concentrations was first tested (Figure 15). The results show the detection is highly specific, and exhibits increased sensitivity comparable to ELISA. Then, a multiparameter (up to 5 proteins) detection was demonstrated as in Figure 16. TNF-a exhibits the best signal intensity due to the high affinity of the 10 anti -TNF-a AB”; [00171] and shown in Figure 15; Fan describes determining a binding curve as is described at [00180]-[00182] and Figure 17).
Regarding claim 78, Fan teaches wherein the binding characteristic is the EC50 of the assay molecule for the candidate molecules ([00234 ]: “Detection of human cytokine proteins prepared at different concentrations was first tested (Figure 15). The results show the detection is highly specific, and exhibits increased sensitivity comparable to ELISA. Then, a 
Regarding claim 79, the independent claim differs from claim 1 by the following added language: “candidate molecules are candidate ligands for a protein catalyzed capture agent, wherein the assay molecule is a target for the protein catalyzed capture agent,” and “wherein the binding characteristic is the binding affinity of the assay molecule for the candidate molecules” which Fan teaches ([0029]: “The arrays, substrates, devices, methods and systems herein disclosed are applicable to performance of the detection of various types of target molecules that can bind to immobilized capture agents. Suitable target molecules include, but are not limited to, proteins, peptide, polypeptide, ligands, metabolites, nucleic acid, polynucleotide, carbohydrate, amino acid, hormone, steroid, vitamin, drug, drug candidate, virus, bacteria, cells, microorganisms, fragments, portions, components, products, epitopes of virus, bacteria, microorganisms and/or cells, polysaccharides, lipids, lipopolysaccharides, glycoproteins, cell surface markers, receptors, immunoglobulins, albumin, hemoglobin, coagulation factors, volatile gas molecules, particles, metal ions and the antibodies to any of the above substrates.”; [0076]: “Exemplary specific bindings are antibody-antigen interaction, cellular receptor-ligand interactions, polynucleotide hybridization, enzyme substrate interactions”) ([00234 ]: “Detection of human cytokine proteins prepared at different concentrations was first tested (Figure 15). The results show the detection is highly specific, and exhibits increased sensitivity comparable to ELISA. Then, a multiparameter (up to 5 proteins) detection was demonstrated as in Figure 16. TNF-a exhibits the best signal intensity due to the high affinity of the 10 anti -TNF-a AB”; [00171] and shown in Figure 15; Fan describes 
The Supreme Court stated in KSR "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill."  KSR Intern. Co. v. Teleflex Inc., 127 S.Ct. 1727, 1731 (2007).	
Because optimizing technical details of the device disclosed by Fan is routinely employed in the art, the application of the same technique to arrive at the claimed invention is obvious.  Therefore, the claims are rejected.
Response
Applicant argues that Fan does not teach wells on the substrate formed by adhering a top plate having perforations and wells having more than one portion of each different path in a barcode pattern exposed in each well.  Fan teaches use of “microtiter well plates” and “additional substrates identifiable by a skilled person” ([0078]) and when using multiple agents they are “positionally distinguishable” on the “substrates” ([0080]) – i.e. “distinguishable based on the point or area occupied by the molecules” ([0082]).  Fan demonstrates such a well configuration depicted in Figure 9A/B including where the surface of the bottom plate is exposed by perforations in the top plate:

    PNG
    media_image3.png
    459
    655
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    479
    652
    media_image4.png
    Greyscale

where the wells of the barcoded array are formed on a glass slide substrate ([00125]: “the barcoded array illustrated in Figure 9 is manufactured on a supporting glass slide including wells”).  One of ordinary skill in the art following the teaching of Fan and utilizing well-known techniques and devices such as microtiter well plates would readily arrive at the claimed invention as amended including a substrate with a top plate having perforations similar to that shown in Fan Figure 9.   Thus, Applicant’s argument is not persuasive.
Applicant also argues that Fan does not teach adding a different concentration of assay molecule to each well.  This argument is not persuasive because Fan does teach varying the concentration of assay molecule such as is described at [00171] and shown in Figure 15.  Furthermore, as acknowledged by Applicant: “As is known in the art, …, binding characteristics are best assessed in assays varying the concentration of the target molecule” (Response 12/18/2019, p. 21), one of ordinary skill in the art would consider varying the concentration of the target molecule and arrive at the claimed invention.  Applicant also argues that Fan does not teach determining a binding characteristic of the assay molecule to the candidate molecule.  Fan does teach varying the concentration of assay molecule such as is described at [00171] and shown in Figure 15.  Furthermore, Fan describes determining a binding curve as is described at [00180]-[00182] and Figure 17:

    PNG
    media_image5.png
    511
    1013
    media_image5.png
    Greyscale
.  One of ordinary skill in the art would reasonably consider utilizing different configurations of wells to expose the detected barcodes in addition to those described supra.  Thus, Fan does teach determining a binding characteristic and one of ordinary skill in the art applying what is well known in the art would arrive at the claimed invention.  
Applicant also argues Fan does not teach “adding of assay molecule and then imaging agent to the wells following formation of the wells” and [0111]-[0117] relate only to formation of barcoded patterns, not assays or agents added in assays.  This argument is not persuasive because Thus, the argument is not persuasive.
None of Applicant’s arguments are persuasive and the rejection maintained as amended.
Double Patenting
Claims 1, 3-23, 27-38,40-55 and 57-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9-11, 14-15, 20-26 and 29-31 of copending Application No. 16/191207 (reference application).   The copending application shares continuity and a specification with Fan et al. cited above.  Although the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant traverses the rejection and states that Applicant intends to resolve any conflict once one of the applications are determined to be allowable.  Thus, the rejection is maintained. 
Conclusion
The claims are not in condition for allowance.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639